Title: To Alexander Hamilton from Benjamin Lincoln, 31 August 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Aust 31 1791
Sir
When I reported to you that I had contracted for the Cutter to be built in this State I mentioned that she was to be compleated fit for the sea that is with riging sails boats &c for 1440 dollars. After Captain Williams was appointed master he suggested to me his wishes that there might be some deviation from the plan I had given and on which the agreement was founded. On this I wrote to the builders that they might gratify the wishes of Captain Williams but that they must always bear it on their minds that they must not as they regarded their own interest do any thing to augment the expence for no additional allowance could be made them. Notwithstanding this caution they attended so far to the request of Captain Williams as to increase the size of the vessel about seven tons besides she is orniminted with a handsom head, quarter badges and a considerable carved work about her stern. By building a larger vessel it not only increased the expence of the hull but also of the riging. After the vessel was finished the builders wished me to see their accounts. I told them as I could not make any allowance it would not be of any importance and therefore declined examining them. I understood however that the vessel cost them about two thousand & fifty dollars (six hundred more than the contract). As I could not make them any allowance for their extra expences, they wished to build an other vessel smaller and receive this back when the second should be finished & delivered. I did not feel my Self authorized to close with them on their proposition. I think notwithstanding that It will be for the interest of the United States to do it. This vessel is really too heavy for the number of hands assigned her. A vessel of the size I first mentioned of about 58 tons would in my opinion be much better than the one we now have all circumstances considered. She would be big enough to answer every purpose and the expences of repairs much smaller. If the builders should build a smaller one they will, I think, build her at the rate of 1440 dollars for 63 tons & 63/95. This will reduce the expences and bring them nearer to your wishes.
On receiving directions to compleat the light house at Portland I employed for this purpose the same Gentlemen who had been appointed by this state to inspect the building of it in the first instance. The business being compleated I called for a settlement of their accounts. They have given them in & have charged to the United States the whole expence of the whole Light house and given credit for the sum they received in pay from this common wealth from which there is a large ballance due to them. I do not feel my self authorized to settle this account as stated. I do not consider the U. S. chargable with any expences prior to the Cession of the light house. The trustees are not satisfied with this decision. If I am wrong your suggestion of it will lead at once to close their accounts as stated. If right, your confirmation will end the dispute.
You mention in yours of the 20 inst the importance of prosecuting the receiver of run goods. How will this do after we have been obliged to use them as witnesses in a cause?
Here with you will receive my accounts for the last quarter, the exportation return is making out, and also my weekly return.
Secretary of the Treasury
